Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

            (released the week prior to February 19, 2019)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-279            State v. Lopez
A-18-431            State v. Quezada
A-18-550            State on behalf of Kamryn F. v. Justin F.
A-18-638            In re Interest of Devin M. et al.
A-18-653            In re Interest of Zachary M.
A-18-676            In re Interest of Cordae W. & Jayden W.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.